             Case 3:18-cv-01322-KAD Document 353 Filed 04/16/21 Page 1 of 1
                                                                                                                            ATTORNEYS AT LAW
                                                                                                                        One State Street ~ Suite 1800
                                                                                                                   Hartford, Connecticut 06103-3102
                                                                                                                    860.392.S000~fax 860.392.5058
                                                                                                                              www.carltonfields.com

                                                                                                                                             Atlanta
                                                                                                                                       Florham Park
                                                                                                                                          Hartford
                                                                                                                                        Los Angeles
 James M. Sconzo                                      April 16, 2021                                                                         ~~~
 Shareholder                                                                                                                              New York
                                                                                                                                           Orlando
(860)392 - 5022 Direct Dial                                                                                                             Tallahassee
 JSconzo@carltonfields.com                                                                                                                  Tampa
                                                                                                                                   Washington,DC
                                                                                                                                   West Palm Beach


   The Honorable Kari A. Dooley                                                                              Via Electronic Submission
   United States District Judge
   United States Courthouse
   915 Lafayette Boulevard —Suite 266
   Bridgeport, Connecticut 06604

          Re:     Scanlan v. Town ofGreenwich, No. 3:18-cv-01322-KAD

    Dear Judge Dooley:

          I am counsel for non-party Brunswick School,Inc.("Brunswick School")and several non-
  party witnesses in the above referenced action, all of whom are associated with Brunswick School
 ("the Brunswick Witnesses").

         I received notice of a hearing scheduled in this action for Tuesday, May 18, 2021 at 10:30
  a.m.(see ECF 345)through the Court's Case Management/Electronic Case Files system regarding
  dissemination ofdocuments and information in violation of Your Honor's prior Orders.

          I write to clarify whether you would like counsel for Brunswick School and the Brunswick
  Witnesses to attend the May 18, 2021 hearing. Although I am unable to attend the hearing due to
  a preexisting professional commitment, other counsel for Brunswick School and the Brunswick
  Witnesses can attend the May 18, 2021 hearing if you would like him to. Consistent with Judge
  Merriam's observations in her April 12th Ruling on Plaintiff's Motion to Remove Defendants'
  Confidentiality Designations as to Certain Documents (ECF 351), Brunswick School is also
  interested in "preserving the privacy interests of the ...nonparties in this action," and is equally
  concerned by "Plaintiff's, or her counsel's repeated difficulties in complying with the protective
  orders issued by the Court."(Judge Merriam's Order(ECF 351)at 29.)

                                                                   Respectfully submitted,



                                                                   James M. Sconzo

  cc:     All Counsel Listed in ECF




                                               Carlton Fields, P.A.P.C.
                         Carlton Fields, P.A.P.C. practices law in California through Carlton Fields, LLP.
